DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 11/24/2021.
• Claims 1-19 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/05/2022 and 8/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11188714. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the similar claimed invention (e.g. switching between languages based upon identified language of a voice input).
US 17/535077
US Patent No. 11188714
Claim 1.
An electronic apparatus comprising: a voice receiving unit; a display unit; and a control unit, wherein the control unit is configured to perform control so as to identify the language of a voice input received by the voice receiving unit, and wherein, in a case where it is determined that the identified language, which is a first language, is different from a second language set as a primary language in the electronic apparatus, the control unit is configured to display on the display unit, in both the first language and the second language, a-messages with the same content for confirming whether to change notifying changing the primary language from the second language to the first language, and wherein, in a case where a user requests that the primary language is to be changed from the second language to the first language, the control unit changes the primary language from the second language to the first language.


Claim 1. 
An electronic apparatus comprising: a voice receiving unit; a display unit; an operation unit; and a control unit, wherein the control unit is configured to perform control so as to identify a language of a voice input received by the voice receiving unit in a case where a screen for changing a setting of a primary language, which is set as a language used by a user on the electronic apparatus, is displayed, wherein, in a case where it is determined that the identified language, which is a first language, is different from a second language set as the primary language, the control unit is configured to display on the display unit, in both the first language and the second language, a message for confirming whether to change the primary language from the second language to the first language, and wherein, in a case where the user demands by operating the operation unit that the primary language be changed from the second language to the first language, the control unit changes the primary language from the second language to the first language.
Claims 2-19.
Claims 2-16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674